Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson on 1/27/21.

The application has been amended as follows: 

On The Claims:
Claim 1, Line 19: delete-- at least one of vocal spectral energy of the user voice, a frequency bandwidth of the user voice, a reverberation time (RT) while the user voice is being input, and-- after “wherein the secured user voice information includes” and before “a signal-to-noise ratio (SNR) of the user voice”

Claim 1, Line 21: Insert –that-- before “is stored as the characteristic of the user voice”

Claim 15, Line 22: delete-- at least one of vocal spectral energy of the user voice, a frequency bandwidth of the user voice, a reverberation time (RT) while the user voice is being input, and-- after “wherein the secured user voice information includes” and before “a signal-to-noise ratio (SNR) of the user voice”

Claim 15, Line 24: Insert –that-- before “is stored as a characteristic of the user voice”



Claim 19, Line 20: Insert –that-- before “is stored as a characteristic of the user voice” 

Response to Arguments
Applicant argues that the cited art does not teach or make obvious of the newly added limitation: wherein the secured voice trigger system and the secured user voice information have a function of tamper-resistance against tampering attacks, and wherein the secured user voice information includes a signal-to-noise ratio (SNR) of the user voice that  is stored as the characteristic of the user voice, along with other limitations in the claim. 

Examiner agrees that the cited art does not teach any tamper resistance against tampering attacks. While Lee teaches SNR based recognition ([0050]) Lee does not teach a secure voice recognition system and secure user voice information including tamper resistance function. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186